NETERER, District Judge.
The -defendant is on trial for violation of the White Slave Act. The wife, Rose Bozeman, testified to the charges in the indictment. Motion is made to strike her testimony, because no personal violence upon her is shown. This motion is based upon Johnson v. U. S., 221 Fed. 250, 137 C. C. A. 106, decided by the Circuit Court of Appeals for the Eighth Circuit, which fully sustains defendant’s view. My conclusion is based upon the decision of the Circuit Court of Appeals for this Circuit in Cohen v. U. S., 214 Fed. 23, on page 29, 130 C. C. A. 417, on page 423, in which the court says:
“We are of tbe opinion that tbe personal injury to tbe wife wbicb permits tbe admission of ber testimony against ber husband within tbe exception recognized by tbe common law * s * is not confined to cases of personal violence, but may include cases involving a tort against tbe wife or a serious moral wrong inflicted upon ber, and that in a case of tbe prosecution of a man fop bringing his wife from one state to another with intent that she shall practice prostitution in violation of the White Slave Act, his act in so doing is such a personal injury to her as to entitle her to testify against him.”
The holding of the Circuit Court was approved by the Supreme Court of the United States (235 U. S. 696, 35 Sup. Ct. 199, 59 L. Ed. 430), where the court denied petition for a writ of certiorari. The above conclusion is also indorsed by the District Court in United States v. Rispoli, 189 Fed. 271, and U. S. v. Gwynne, 209 Fed. 993.
The motion is denied.